Citation Nr: 0519529	
Decision Date: 07/19/05    Archive Date: 07/22/05	

DOCKET NO.  03-18 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs(VA) Medical and Regional 
Office Center (RO)
in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for bilateral hearing loss.   

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1960 to June 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
VARO in Wichita, Kansas, that denied entitlement to the 
benefits sought.  


FINDINGS OF FACT

1.  In an August 1977 rating decision, the RO denied 
entitlement to service connection for hearing loss and 
tinnitus.  The veteran was notified of the decision later 
that same month, but did not file a timely appeal.  

2.  Received in October 2001 was a reopened claim for service 
connection for bilateral hearing loss and tinnitus.  

3.  The evidence received since the August 1977 rating 
decision is not cumulative or redundant and is sufficient, by 
itself or in connection with evidence previously assembled, 
so as to raise a reasonable possibility of substantiating the 
veteran's claim for service connection for bilateral hearing 
loss and tinnitus.  

4.  The veteran's current bilateral hearing loss and tinnitus 
are attributable to his active service.  


CONCLUSIONS OF LAW

1.  The August 1977 RO decision that denied service 
connection for bilateral hearing loss and tinnitus is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 
(2004).  

2.  Evidence added to the record since the August 1977 rating 
decision is new and material and the claim for entitlement to 
service connection for bilateral hearing loss and tinnitus is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2004).  

3.  Affording the veteran the benefit of the doubt, the 
criteria for service connection for bilateral hearing loss 
and tinnitus are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
bilateral hearing loss and tinnitus.  Implicit in his 
presentation is the contention that he has submitted new and 
material evidence that is sufficient to reopen his claim that 
was previously denied by the RO in a rating decision dated in 
August 1977.  

As an initial matter, the Board does not find that the 
veteran has been prejudiced by any failure on the part of VA 
to fulfill the statutory and regulatory duty to notify and 
assist, to the extent such duty applies to claims to reopen.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  
As the Board is awarding a full grant of the benefits sought 
in this case, any failure to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA) is not prejudicial to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  

In general, rating decisions that are not timely appealed are 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2004).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.  There has been a regulatory change with respect 
to new and material evidence that applies prospectively to 
all claims, as here, made on or after August 29, 2001.  See 
66 Fed. Reg. 45,620-30 (August 29, 2001) (codified at 
38 C.F.R. § 3.156(a)).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence would be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even though it would not be 
enough to convince the Board to grant the claim.  

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance, and must prove the merits of the 
claim as to each essential element that was a specified basis 
for the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it is determined that the 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all evidence, both new and old.  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzales v. 
West, 12 Vet. App. 321, 328 (1999).  

In his August 1977 rating decision, the RO denied service 
connection for hearing loss and tinnitus.  The evidence 
available for review at that time of the decision included 
the service medical records and the report of the VA 
examination in June 1977.  The service medical records reveal 
the veteran had defective hearing on preinduction examination 
on April 29, 1960.  Audiometric testing was to be repeated at 
the time of induction.  The veteran was placed on profile 
status on August 9, 1960, because of hearing loss.  He was 
not to fire any weapons without ear protection.  In March 
1961, he was described as unfit for firing firearms, working 
around machinery noise, and truck driving (loud machinery 
noise) because of his hearing loss.  

At the time of separation examination, there was hearing loss 
of 30 decibels at 4,000 hertz in the right ear, and 35 
decibels at 4,000 hertz in the left ear.  The veteran also 
complained of tinnitus in each ear at that time.  However, it 
was indicated the available service records showed no 
evidence of unusual trauma during active service.  

The evidence also included the report of VA examination of 
the veteran in June 1977.  The veteran complained of not 
being able to hear on the right side.  He also referred to a 
continual ringing in the right ear.  He reported that he had 
had a severe loss of hearing in basic training and sustained 
loud ringing in the right ear at that time.  

The chief of the otolaryngology section indicated that the 
veteran had undergone neurosurgical evaluation in September 
1972.  At that time, it was reported posterior fossa 
myelography and other neurological examinations failed to 
disclose any evidence of acoustic tumor, noted as being the 
most serious cause of unilateral hearing loss.  Notation was 
made of a history of the veteran having been subjected to a 
rocket launcher explosion in 1960.  Currently, a study of the 
kinetic labyrinths was accomplished by bithermal caloric 
testing and electronystagmographic recording on July 1977.  
That examination showed essentially calorically inactive 
right labyrinth.  It was stated that to the previous 
diagnoses of bilateral, severe sensorineural deafness, 
probably due to past acoustic trauma and subjective tinnitus, 
a diagnosis of "disorder, equilibrium, characterized by 
calorically inactive right labyrinth should be made."  The 
examiner stated that "it is true that if a concussion is 
severe enough, the balance portion of the inner ear may also 
be damaged.  However, the most likely cause of damage to both 
the kinetic and acoustic labyrinth is a viral infection, 
commonly known as a viral labyrinthitis and it is the 
examiner's opinion that this is probably the problem here."  

The rating decision reflected the evidence of record was 
insufficient to establish that the veteran's preexisting 
defective hearing had been aggravated by his active service.  
It was added the evidence of record was not sufficient to 
establish that tinnitus due to hearing loss was incurred or 
aggravated during service.  

Received in October 2001 was the veteran's reopened claim.  

Relevant evidence of record includes an August 2002 statement 
from a professor in the Department of Otolaryngology at the 
University of Kansas Medical Center.  He stated the veteran 
had been under his care for about eight years.  Currently, 
the veteran complained of worsening hearing loss.  The 
veteran gave a history of hearing problems since childhood.  
He also described a history of noise exposure during service.  
He reported having been exposed to a hand grenade explosion, 
as well as having fired a number of loud firearms during his 
time in service.  The professor expressed the opinion the 
veteran was a person who "would not confabulate" stories for 
secondary gain.  

Of record are communications from the veteran, including one 
received in August 2003.  The veteran stated that even though 
he had a slip indicating he should avoid exposure to all loud 
noises, he was sent to firing ranges on at least two 
occasions.  He stated that each time he fired small arms 
weapons.  

 In his substantive appeal dated in June 2003, he stated that 
in addition to going to the firing range, he also worked 
around a water purification generator that was so loud it was 
difficult to talk around it.  

Received in September 2003 was the report of an August 2003 
office visit to a physician in the Ear, Nose, and Throat 
Clinic of the Kansas University Medical Center.  The 
communication was submitted with a waiver request from the 
veteran.  The physician indicated that the veteran brought 
with him a portion of the statement of the case from the RO 
dated in May 2003.  He indicated that the statement reflected 
it was the opinion of the VA examiner that the veteran's 
right ear deafness was related to a vestibular neuronitis.  
The physician indicated that his problem with that was that 
the veteran noted significant hearing loss with tinnitus 
immediately after a traumatic injury and this had not been 
present previously.  He believed the time line was much more 
consistent with acoustic trauma.  He added that "quite 
frankly, I would believe at this point it would be impossible 
for this quoted VA examiner to be able to determine the 
etiology of viral labyrinthitis that is claimed.  Certainly 
in my opinion, the time frame of the injury, the change in 
his [the veteran] hearing with associated tinnitus following 
this, and progressive right hearing loss is much more 
consistent with the [veteran's] claim of acoustic trauma."  

The aforementioned statements from the private physicians and 
the veteran's statements are new because they had not been 
previously submitted to agency decision makers.  They are not 
cumulative or redundant of evidence that was before the RO at 
the time of its 1977 decision.  The evidence is material 
because it relates to facts necessary to substantiate the 
claim and the evidence clearly raises a reasonable 
possibility of substantiating the claim for service 
connection for bilateral hearing loss and tinnitus.  
Accordingly, the evidence is deemed new and material, and the 
claim is reopened.  

New and material evidence having been submitted, the veteran 
is entitled to have his claim considered on a de novo basis.  
In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of 
record, and an evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131.  A veteran will be considered 
to have been in sound condition when examined, accepted and 
enrolled in service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where evidence 
or medical judgment is such as to warrant a finding that an 
injury or disease existed prior thereto.  38 U.S.C.A. § 1132.  
A preexisting injury or disease is considered aggravated by 
military service where there is an increase in disability 
during service, absent a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

In VAOPGCPREC 3-2003, the VA's General Counsel determined 
that the presumption of soundness is rebutted only where 
clear and unmistakable evidence shows that the condition 
existed prior to service and that it was not aggravated by 
service.  The General Counsel concluded that 38 U.S.C.A. 
§ 1111 requires the VA to bear the burden of showing the 
absence of aggravation in order to rebut the presumption of 
sound condition.  See also Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116, 123-
30 (2003).  

Where there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of Appeals for Veterans 
Claims (Court) stated that "a veteran need merely demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the preponderance of the evidence must be against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

The evidence of record in this case discloses that there is 
clear and unmistakable evidence that the veteran had hearing 
problems that preexisted service.  This is because at the 
time of preinduction examination in April 1960, notation was 
made that the veteran had defective hearing.  

However, the law also provides that VA must show by clear and 
unmistakable evidence that the disorder was not aggravated by 
active service.  In this case, there is affirmative evidence 
of aggravation in service.  The service records show the 
veteran was placed on profile status on two separate 
occasions during service because of his hearing loss.  In 
August 1960, he was not to fire any weapons without ear 
protection.  In March 1961, he was not to fire firearms, work 
around machinery noise, or drive trucks with noisy mufflers.  
An audiogram study done at the time of separation showed 
partial deafness in high frequencies in the left ear of 
undetermined causation.  The veteran was referred to an ear, 
nose, and throat clinic for hearing loss purposes.  The Board 
finds this evidence shows the veteran had so much difficulty 
with his hearing loss during active service to the extent 
that he was placed on profile status.  

The evidence of record also includes medical opinions after 
service that reflect that the veteran's hearing loss and 
tinnitus are associated with his active service.  A VA 
physician who examined the veteran in 1972 opined that, while 
there was a history of the veteran having been subjected to a 
rocket launcher explosion in 1960, he believed the most 
likely cause of damage to the labyrinth was a viral 
infection, commonly known as viral labyrinthitis.  However, a 
private physician who examined the veteran in August 2003 
referred to this opinion and opined that he believed the time 
line was more consistent with hearing loss and tinnitus 
having to do with acoustic trauma the veteran sustained in 
service.  

The aforementioned evidence allows for a determination that 
the veteran had hearing loss that preexisted military 
service, but the evidence of record does not clearly and 
unmistakably show that the hearing loss was not aggravated by 
the veteran's active service.  

Accordingly, the Board concludes that the benefit of the 
doubt doctrine is applicable, particularly since there is an 
approximate balance of positive and negative evidence 
concerning the veteran's bilateral hearing loss and tinnitus.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
connection, the degree of disability, or any other point, 
such doubt will be resolved in favor of the veteran.  
Therefore, the Board concludes that the veteran has hearing 
loss that was aggravated by his active service and tinnitus 
that is attributable to his active service and entitlement to 
service 

connection for both bilateral hearing loss and tinnitus is 
granted.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.306.  


ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for 
bilateral hearing loss is granted.  

New and material evidence having been received, the 
application to reopen a claim for service connection for 
tinnitus is also granted.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


